Citation Nr: 1244408	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  10-07 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a low back disorder

4.  Entitlement to service connection for a right hip disorder as due to a low back disorder

5.  Entitlement to service connection for a right leg disorder as due to a low back disorder.

6.  Entitlement to service connection for a right foot and big toe disorder.





REPRESENTATION

Appellant represented by:	National Association of Veterans' Advocates


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1969.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In March 2010, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In October 2011, the Board remanded the Veteran's case to the RO via the Appeals Management Center, in Washington, D.C., for further evidentiary development.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, tinnitus had its onset during active military service. 

2.  Disability exhibited by atrophy of the right heel and residuals of a fracture of the right metatarsophalangeal joint had their onset in service.

3.  Chronic right ankle disability did not have its clinical onset in service and is not otherwise related to active duty.  

4.  Scoliosis of the spine was noted on service entry and was not aggravated in service; a superimposed back disability did not have its clinical onset in service and is not otherwise related to active duty.  

5.  A right hip disorder did not have its clinical onset in service and is not otherwise related to active duty.  

6.  Right thigh atrophy was noted on service entry and was not aggravated in service; a superimposed right lower extremity disability did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  Disability exhibited by atrophy of the right heel and residuals of a fracture of the right metatarsophalangeal joint were incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3.  A right ankle disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303.

4.  A chronic low back disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.306.

5.  A right hip disorder was not incurred in or aggravated by active military service and is not due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).

6.  A right leg disorder was not incurred in or aggravated by active military service and is not due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In a January 2009 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the January 2009 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA and non-VA medical records have been associated with the claims file, to the extent available.  

All reasonably identified and available medical records have been secured.  A review of the Veteran's Virtual VA electronic file does not reveal any additional evidence relevant to the claims on appeal.

The Veteran was afforded VA examinations in November 2011 in conjunction with his claims and the examination reports are of record.  The November 2011 examination reports are adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with a rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2012). 

As noted above, in October 2011, the Board remanded the Veteran's case to the RO for further development that included scheduling him for VA examinations.  There has been substantial compliance with the Board's remand, as he was scheduled for VA examinations in November 2011.

The Board finds the duties to notify and assist have been satisfied in this case.

II. Legal Analysis

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  This is also a direct service connection theory of entitlement.

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2012); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant' s military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition.  Congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service-connected.  Id.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In determining whether service connection is warranted for a disability, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992). 

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); see Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996). 

A. Tinnitus.

In the instant case, after a review of the record, the Board finds that the evidence as to the question of whether tinnitus was incurred in active service is in equipoise. Resolving all doubt in favor of the Veteran, service connection for tinnitus is warranted. 

The Veteran essentially contends that he experienced acoustic trauma in service and had tinnitus ever since then; he is competent to do so.  His claim of acoustic trauma in service is credible; he claims to have fired off ordnance without hearing protection and this is reasonable, considering the nature and circumstances of his service.  His service records show that his awards and decorations include a Sharpshooter Badge.  The Veteran's recollection that he had tinnitus in service and since discharge from service is not credible.   

Service medical records are not referable to complaints or diagnosis of, or treatment for, tinnitus.  The Veteran's ears were within normal limits at examination on service discharge in July 1969.  

The post service treatment records associated with the claims folder are negative for complaints or treatment of tinnitus.  During his March 2010 Board hearing, the Veteran claimed that tinnitus was present since service.

In November 2011, the Veteran underwent VA audiology examination.  According to the examination report, the examiner reviewed the Veteran's medical records.  He complained of constant tinnitus in his left ear that began in approximately 1968 after he fired repeated rounds on a firing range to eliminate old ammunition.  The VA examiner opined that it was at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus was caused by or a result of military noise exposure.  According to the VA examiner,

[i]t is not possible to determine the etiology of tinnitus using current clinical technologies.  Etiology is typically inferred from patient history.  The Veteran reports significant military and recreational noise exposure.  He indicates the onset of the tinnitus as during his military service.  His assignment in the military was as a photographer.  However, the DD214 does indicate that the [V]eteran received the sharpshooter badge.  This would be consistent with the [V]eteran's report of shooting on the firing range.  Given this history and the onset of the tinnitus during his military service, it is at least as likely as not that the [V]eteran's tinnitus had its onset as a result of his military noise exposure.

The record reflects that the Veteran reported having tinnitus since military service.  His claim of acoustic trauma in service is credible.  Here, the Board concludes that the Veteran has established the existence of in-service acoustic trauma consistent with the conditions of that time. 

The Board further notes that the record indicates that the Veteran complained of tinnitus when seen by VA in 2011 and reported having tinnitus since military service.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d at 1313.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. at 307.  While tinnitus was not exhibited in service or diagnosed until many years later, the evidence is in equipoise as to whether the Veteran has tinnitus due to military noise exposure.  Resolving all doubt in the Veteran's favor, service connection is established for tinnitus.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  Gilbert v. Derwinski, 1 Vet. App. at 49.


B. Right Foot and Big Toe, Right Ankle, Hip, Leg, and Low Back Disorders

During his March 2010 Board hearing, the Veteran testified that he injured his right ankle in late 1967 or early 1968, and was treated with a cast (see Board hearing transcript at pages 6-7).  He stated that his polio affected the right side of his body but he damaged his ankle in service (Id. at 16 and 18).  He said his ankle had degenerated (Id. at 8).   The Veteran also said that he injured his back in service when he dropped from a rope ladder onto it (Id. at 12-13).  He believed that his back disorder was aggravated by the fall and noted that he had polio as a child (Id. at 15).  The Veteran stated that he was strong all his life and was a surfer (Id. at 16) (According to a September 2009 decision officer hearing report, the Veteran maintained that he injured his back during basic training and that the condition was aggravated by a 2007 motor vehicle accident.)   The Veteran believed that his back was aggravated by service and that his hip and leg were all part of the claim (Id. at 18).  He said that, after service, he sprained his ankle twice more but could not locate the medical records (Id. at 21).  The Veteran believed that he probably broke his right big toe and then it calcified and he had to have the toe joint replaced but it had not given him a whole lot of problems (Id. at 23). 

The Board notes that, when examined in September 1966, prior to entering active service, the Veteran denied having recurrent back pain and foot trouble.  On examination at that time, the Veteran's feet were normal and the presumption of soundness attaches.  See 38 U.S.C.A. § 1111 (West 2002).  (Every veteran is taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and was not aggravated in service.)  

Later-dated service treatment records show that he was treated for a painful first metatarsophalangeal (MP or MTP) joint in his right big toe and there was felt to be a deformity at the first MTP joint secondary to previous polio.

The September 1966 entry examination report also indicates that the Veteran had scoliosis, that was mild and Class I.  Service treatment records reflect his repeated complaints of back pain.

Post service private medical records, dated from 1988 to 2008, include diagnoses of, and treatment for pain and limited motion in the Veteran's MP joint, with surgical excision and replacement of the first right MP joint.  The records also show that he had spondylolisthesis, disc herniation, and spinal canal stenosis.

Service treatment records show that, when examined in September 1966, prior to induction into service, the Veteran reported having polio at age one with no residuals.  On examination at that time, post-polio atrophy of the right thigh and scoliosis of the spine were noted and he was found qualified for active service. 

Clinical records reveal that, in October 1966, the Veteran complained of back pain and stiffness; the examiner noted thigh atrophy and scoliosis, but there were no objective findings of spinal spasms or limited motion.  In November 1966, the Veteran complained of difficulty running with a weight and the diagnosis was quad atrophy with pelvic tilt due to scoliosis. 

In January 1967, the Veteran complained of occasional back and right hip pain.  An examiner noted pain over the right greater trochanteric bursa and that the Veteran's right calf was smaller and shorter than the left leg.  The clinical impression was right trochanteric bursitis, polio residual to right leg.  A heel lift was advised.  Results of x-rays of the spine taken at the time suggested a defect in the vertebra, L-5, that was considered to be within normal limits.  A January 1967 Physical Profile was issued for muscle weakness and tight heel cord, secondary to old polio. 

According to clinical records dated in February 1967, the Veteran complained of having low back strain secondary to tight heel cord and old polio and having low back pain for years.  He said he was a surfer in California and did not seek medical treatment prior to service.  Objective findings at the time were negative and the impression was back pain complaints with a normal back exam.  April 1967 clinical records also reflect complaints of back pain and normal objective findings. 

May 1967 clinical records indicate that the Veteran had muscle atrophy in his right thigh and weakness of his leg muscles due to polio.

A June 1967 clinical record shows that the Veteran complained of pain in his right toe and, in October 1967, he complained of pain in the first MP articulation of the right foot after marching for prolonged periods.  The examining physician noted that there was enlargement of the joint with limited dorsiflexion.  Results of x-rays of the right foot taken at the time were negative and, in October 1967, a Physical Profile was issued for an injured right foot.  In June 1968, the Veteran was seen for a left ankle inversion strain treated with an ace wrap and crutches for one day.

In March 1969, the Veteran was seen with complaints of developing a blister on the dorsal aspect of the MP joint of the right toe that the examiner noted as "reportedly secondary to old polio deformity, right lower extremity".  An April 1969 clinical record shows that the Veteran had a mild right ankle sprain. 

On a Report of Medical History completed in July 1969, when he was examined for discharge, the Veteran checked yes to having foot trouble and recurrent back pain and to wearing a brace or back support.  It was noted that he had lameness - connected with polio to a slight degree, sacralization of the 5th lumbar vertebra, and paralysis referable to polio.  On examination at that time, atrophy of the right heel and thigh muscles, after polio, and some limited motion of the right great toe were noted.  

Post service, private medical records from T.G.R., D.P.M., dated from 1988 to 2008, indicate that the Veteran was treated for a right ankle disorder starting in May 1994.  The Veteran had pain, weakness, and little muscle strength in his calf as well as findings associated with a talar fracture. 

In February 1999, the Veteran complained of painful and limited motion in the first MP joint.  

The private records also show that results of x-rays of the Veteran's lumbar spine taken in May 2000 revealed spondylolisthesis, early degenerative change to L5 and mild anterior compressions of L1, L2, and L3 vertebra.  Sacralization of the fifth lumbar vertebra was also reported.

A November 2003 private medical record reveals that the Veteran underwent surgical excision of a cyst and replacement of the first right MP joint. 

Results of a January 2006 private electromyography and nerve conduction study of the Veteran's lower extremities included findings consistent with his history of polio.

A March 2007 private medical record indicates that the Veteran incurred an injury from a motor vehicle accident in December 2006 that caused low back pain and spasms, complicated by existent spondylolisthesis and degenerative joint disease. 

Results of a September 2007 private magnetic resonance image (MRI) showed a shallow T6-7 protrusion to the right of midline without nerve impingement and a shallow central T10-11 disc herniation associated with facet disease that caused modest spinal canal stenosis but no substantial cord compression.

Private medical records, dated in December 2008, describe that, while undergoing surgical repair of his right foot talar fracture, the Veteran's surgeon removed a bone fragment from his right ankle.  

In a February 2009 written statement, Dr. T.G.R. said that the Veteran had severe degenerative arthritis in the ankle.

In a September 2009 signed statement from Dr. T.G.R., and in a March 2010 private medical record, it was noted that the Veteran was treated for an old right ankle injury that he said occurred several times in service.

In November 2011, the Veteran underwent VA examinations of his lower extremities and back.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  

As to the Veteran's right foot disorder, he gave a history of right MTP joint problems and believed there was calcification in that joint that was "most likely due to surfing" that he did all his life.  The Veteran did not recall when his foot disorder began to bother him but believed it was in the 1990s.  He denied any injuries in service to his MTP joint but gave a history of spending 8 to 9 hours in the water surfing when he was younger.  Prior to enlistment, the Veteran said he had a deferment for "callouses" on the first MTP joints and knees from paddling his surfboard.

It was noted that service records showed entries for pain in the first right MTP joint with an entry from March 1969 showing an inability to run after developing a blister on the dorsal "MP" joint of the right great toe, reportedly due to old polio deformity of the right lower extremity.  His post service records showed multiple podiatry records for treatment of the first MTP with an implant and replacement.  Diagnoses included first MTP joint implant in the 1990s.

In the VA examiner's opinion, the Veteran's claimed right toe/foot conditions were less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that there were complaints of first MTP joint pain in service, and there was felt to be a deformity at the first MTP joint secondary to previous polio that was prior to service.  The Veteran described problems with both big toes from paddling his surfboard so much.  There was a December 1998 podiatry note that was the first seen in the claims file after service and indicates that he had pain at the first MTP joint and that he had a fracture in the ninth grade.  There were no records from 1972 to 1998 regarding his big toe.  

As to the Veteran's right ankle, he gave a history of a 1968 ankle injury in service for which he was casted and it improved.  He had a profile for his back disorder and other issues, as well as the ankle, so he did not have to run in service.  The Veteran believed that was his only injury in service, although, he may have sprained it on another occasion in service.  Post service, in 1994, the Veteran said that he rolled his right ankle and it "took me out".  He was told it was a sprain but he took the x-rays to a podiatrist, was told there were bone chips, and underwent surgery in 1994.  In December 2008, he underwent another surgery although he denied an injury prior to that, but the diagnosis at the time of surgery was fracture.  The VA examiner noted that service treatment records showed that, in June 1968, the Veteran was casted for an inversion injury of the left ankle and had a mild right ankle sprain in April 1969.  The Veteran attributed all of this to his ankle sprain in service.  

The VA examiner commented that the 1994 podiatry records show the Veteran's surgery but do not describe what was done.  The December 2008 records revealed that he had a fracture of the anterolateral aspect of the talar dome with bone fragment, proc(ess) done: removal (of) fragment and repair of the talar dome.  

The VA examiner said that the Veteran also had foot drop felt secondary to post polio syndrome that contributed to the ankle stability.  He had ankle valgus deformity and forefoot varus deformity with weight bearing.  Diagnoses included right ankle arthritis.

In the VA examiner's opinion, the Veteran's claimed right ankle/foot conditions were less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that, as to the Veteran's right ankle, service treatment records showed a mild sprain, but no other injury and no residuals shown by the service records.  There were no further records until he was seen in the mid-1990s, nearly 25 years later.  

As to the Veteran's right hip, he complained of intermittent right hip pain when climbing a ladder that he had for years but was unsure when it started.  He recalled instances ten to fifteen years earlier and denied any hip injury.  The Veteran said he did not have hip x-rays, had no diagnosis, and it "hasn't been chronic".  He described his disorder as being "like a lightening bolt, last several seconds, then gone".  The Veteran no longer used ladders and was not bothered for several months.  He did not worry about his hip that occurred occasionally and only when climbing ladders.  The VA examiner noted that service treatment records showed one instance of hip pain that was felt to be bursitis but there was no evidence of an ongoing chronic hip disorder.  The VA examiner did not diagnose a right hip disorder.  

As to the Veteran's right lower extremity disorder, he denied having a right knee problem and described a post service right knee injury that occurred in 1996 or 1997.  He said that his right leg was weak "forever", that he "told them that at the induction", and that he was found qualified for active service anyway.  The Veteran reported that he initially got deferred because of callouses on his knees and anterior 1st MTP joint from surfing and being on his hands and knees paddling on the surfboard so much.  But he was evaluated again six months later and found qualified for active duty.  He said his right leg weakness was due to polio.  The VA examiner concluded that there was no functional loss for the Veteran's lower right extremity and that he did not have a separate right leg disorder except for right leg weakness.

Additionally, in November 2011, the VA examiner performed a peripheral nerve evaluation and diagnosed the Veteran with post polio syndrome diagnosed prior to service.  Upon clinical evaluation, the VA examiner concluded that the Veteran's condition clearly and unmistakably existed prior to service, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service event, illness, or injury.  According to the VA examiner, there was no evidence that the Veteran's post polio syndrome, weakness of the right leg, and atrophy of the thigh were permanently worsened during active duty.  The examiner said that there was nothing in the service records to indicate this, no mention of scoliosis in recent records, and no evidence that this is a cause of his current back pain.  In the VA examiner's opinion, the Veteran's right leg weakness was most likely secondary to the post polio, not the back disorder.  

As to the Veteran's claimed low back disorder, he gave a history of back pain that started in 2005 when he had an injury lifting at work and then had an injury in 2006 in which he hurt his "T spine".  The VA examiner noted that service treatment records indicate that the Veteran was repeatedly seen for complaints of low back pain and describe reported scoliosis within a few months of entry into service.   Sacralization of L5, a congenital abnormality was noted on x-ray in February 1967.  He reported low back pain "X years" only real bad during basic and advanced instructional training.  There was no medical care prior to service, and he was a surfer prior to service.  There was a history of polio at age one with residual issues in his right leg.  The examiner said that there were no records regarding the Veteran's back from 1972 to 2006.

The VA examiner also noted that recent private medical records showed that, in March 2007, the Veteran complained of injury in a motor vehicle accident in which he was rear ended and the MRI of his spine taken in February 2006 showed mild to moderate degenerative disc disease.  The September 2007 MRI of his thoracic spine showed T6-7 and T10-11 discs.  The VA diagnosed the Veteran with degenerative disc disease of the lumbar spine.  

The VA examiner opined that the Veteran's back disorder clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  She said there was no evidence it was permanently aggravated by service.  According to the VA examiner, the Veteran had back pain prior to service for "years".  He did have an increase in back pain during service, but there was "no evidence that there was permanent worsening of his back condition".  The Veteran told the VA examiner that his back "did relatively well" until the mid-2000s when he had a work-related back injury.  While he had some back pain over the years, there was no evidence that the Veteran's back disorder was permanently worsened secondary to service.  

The VA examiner also noted that sacralization of the 5th lumbar vertebra was a congenital spinal defect and not a disease.  

The VA examiner further opined that the Veteran's claimed low back condition was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner noted that the Veteran reported low back pain for years prior to service, with worse pain in service, but currently states that his back did quite well after service until more recent back injuries.  He had a work-related injury in the mid-2000s and his back was worse since then.  The Veteran was in a rear end motor vehicle accident in 2006 and currently said he was bothered mostly by his thoracic spine.  The VA examiner said that there were no records from 1972 to 2006 regarding the Veteran's back. 

In sum, the VA examiner concluded that it was less likely as not, less than a 50 percent probability, that the Veteran's claimed right foot/toe/hip/leg and low back conditions had their onset in service or were otherwise related to active duty.

1. Right Foot and Big Toe Disorder

Here, the Veteran's 1966 examination prior to entry into service included a normal foot evaluation and the Veteran is entitled to the presumption of soundness at entry into active service.  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-2003.

It has been suggested that the right foot and great toe disability existed prior to service.  While the service treatment records note that right foot and great toe disability was probably due to childhood polio, this is not sufficient to rebut the presumption of soundness, which requires clear and unmistakable evidence to that effect.  Clinical records show that he was treated for a right MTP blister and pain and, when examined for separation in 1969, there was limitation of motion of the right great toe and atrophy of the right heel.  

The November 2011 VA examiner, who reviewed the claims files and performed a clinical evaluation opined that the Veteran's right big toe and foot disorder were not as likely as not related to active service.  Again, no foot or right great toe disability was found on entry into service and they were found in service and noted at discharge.  The November 2011 VA examiner does not categorically refute that pertinent disability was not aggravated in service, only that it was not likely.  The Board finds that the presumption of soundness has not been rebutted and that disability exhibited by atrophy of the right heel and residuals of a fracture of the right metatarsophalangeal joint had their onset in service.  

2. Right Ankle Disorder

The Veteran has further contended that service connection should be granted for a right ankle disorder.  Although the evidence shows that the Veteran currently has right ankle arthritis, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that his right ankle was normal on separation from service and the first post service evidence of record of right ankle arthritis is from approximately the 1990s, more than 25 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. at 356. 

More significantly, in November 2011, the VA examiner opined that it was less likely as not that the Veteran's right ankle disorder was due to military service.  The VA examiner provided a clear rationale for her opinion.  She noted that the Veteran experienced a mild sprain in service but no other injury with no residuals shown in the service medical records and no further records until he was seen in the 1990s, nearly 25 years later.  The VA examiner also found that the Veteran also had foot drop felt secondary to post polio syndrome that contributed to the ankle stability.  He had ankle valgus deformity and forefoot varus deformity with weight bearing.  There is no medical evidence to contradict the VA examiner's findings.  See Boggs v. West, 11 Vet. App. at 334.

In short, no medical opinion or other medical evidence relating the Veteran's right ankle arthritis to service or any incident of service has been presented.

The Board notes that the March 2010 written statement from Dr. T.G.R., the podiatrist, indicates that the Veteran had an old ankle injury that happened in the past.  It was noted that the Veteran had an injured ankle that occurred several times in service.  There is no indication that this medical provider based his premises of an old ankle injury (or injuries) on anything other than the Veteran's statements to him.  See e.g., Leshore v. Brown, 8 Vet. App. 409 (1995) (the filtering of the Veteran's account of her military service through his physician does not transform his account into competent medical evidence, or an accurate accout of those experiences, merely because the transcriber happens to be a medical professional).

3.  Low Back Disorder

Here, the Veteran's 1966 examination prior to entry into service includes a notation that he had mild scoliosis.  The presumption of soundness does not attach to the preexisting scoliosis.  

The record reflects that, while the Veteran was treated for back pain in service, and sacralization of the 5th lumbar vertebra was noted on his medical history.  The spine was normal on separation from service and the first post-service evidence of record of a lumbar spine disorder is from 2006, over 35 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. at 356. 

The November 2011 VA examiner, who reviewed the claims files and performed a clinical evaluation, found, without equivocation, that the Veteran's low back disorder (scoliosis) was not aggravated by service.  Rather the November 2011 VA examiner opined that the Veteran had back pain prior to service that did not increase in service permanently.  The VA examiner provided a clear rationale to support her opinion.  According to the VA examiner, the Veteran said his back did relatively well until the mid 2000s when he had a work-related injury.  While the Veteran had some back pain over the years, the VA examiner found no evidence that it was permanently worsened due to service.  The VA examiner also said that there was no mention of scoliosis in the recent medical records and no evidence that this was a cause of his current back pain.  There is no medical opinion of record to contradict the VA examiner's conclusion.  

The Board accepts the November 2011 VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion that the Veteran's low back disorder was not incurred in or aggravated by his active military service.  See Boggs v. West, 11 Vet. App. at 334.

In essence, scoliosis pre-existed service and was not aggravated therein.  The Veteran had complaints of low back pain that also pre-existed service, but were not permanently aggravated therein.  Regardless, pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking service connection for a neck disability and an increased rating for a low back disability.  On the issue of service connection, the Court held that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted.  Subsequently, the Federal Circuit dismissed the issue of service connection stating it was precluded from reviewing the factual determinations of the Board or the Court.).  Furthermore, a congenital defect was found shortly after entry into service, but this is not a disability for VA compensation purposes.  There is no objective evidence of superimposed injury or disease during active service, such that the resultant disability might be service-connected.  See Winn v. Brown, 8 Vet. App. at 516; see also VAOPGCPREC 82-90.

4. Right Hip Disorder As Due to a Low Back Disorder

As to the Veteran's claim for service connection for a right hip disorder as due to a low back disorder, in the absence of proof of a current disability of a right hip disorder, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. at 225.  Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer, 3 Vet. App. at 225.  In the absence of any competent evidence of a right hip disorder, the Board must conclude the Veteran does not currently suffer from such a disability.  

In November 2011, the VA examiner stated that there was no objective evidence of a right hip disorder.  Without a diagnosed right hip disorder, the Board must deny the Veteran's claim.  See Degmetich v. Brown, 104 F.3d at 1333 (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

Without a diagnosed chronic right hip disability, there can be no valid claim of service connection.  Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for a right hip disorder as due to a low back disorder must be denied.  See Gilbert v. Derwinski, 1 Vet. App at 49.

5. Right Leg Disorder As Due to a Low Back Disorder

The Veteran has also contended that service connection should be granted for a right leg disorder as due to a low back disorder.  The record demonstrates that right thigh atrophy was observed at service entry (secondary to childhood polio).  The Veteran did complain of right leg weakness as a result and no other right leg disorder was found in service or on separation from service.  On VA examination after the Veteran's separation from service, there was no showing that he had right leg disorder.  In fact, in November 2011, the VA examiner specifically stated that "there is no [separate] right leg condition except for the right leg weakness".  Furthermore, the Veteran has submitted no evidence to show that he currently has a diagnosed right leg disorder.  In short, no medical opinion or other medical evidence showing that the Veteran currently has a right leg has been presented.  See Degmetich v. Brown, 104 F.3d at 1333; Rabideau v. Derwiniski, 2 Vet. App. at 143.

Although the evidence also shows that the Veteran currently has right leg weakness, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that, in November 2011, the VA examiner opined that the Veteran had post polio syndrome that clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in service event, injury, or illness.  According to the VA examiner there was no evidence that the Veteran's post polio syndrome with weakness of the right leg and atrophy of the thigh was permanently worsened during active duty.  There is no medical opinion to refute the VA examiner's opinion.  See Boggs v. West, 11 Vet. App. at 334.

Finally, given the Board's determination herein, that denies the Veteran's claim for service connection for his low back disorder, his claim for service connection for a right leg or hip disability as due to a low back disorder fails.  It is not suggested by the Veteran or in the record that right leg or hip disability is due to right foot or right great toe disability.  See 38 C.F.R. § 3.310.

Low Back, and Right Hip, Leg and Ankle Disorders

The Board has considered the Veteran's contention that a relationship exists between his claimed low back, and right hip, leg, and ankle disabilities and his period of active service.  In adjudicating these claims, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds that, while the Veteran is competent to attest to his symptomatology related to his orthopedic disabilities, however, he is not competent to provide an opinion that he has hip, leg, ankle, or low back disorders due to service, as he does not have the requisite medical expertise.  

To the extent the Veteran is claiming continuity of right lower extremity and low back symptoms since service, he is competent to claim that the back and right lower extremity have been painful since service.  However, he is not shown to have the ability to identify the cause of the pain; i.e. that it was caused by pathology first identified clinically long after service as opposed to right thigh atrophy, scoliosis, L5 sacralization or other causes.  While the Veteran's complaints of musculoskeletal pain since service are competent and credible, it is less probative and convincing than the clinical evidence of record.  

The negative clinical and documentary evidence post service for approximately 25 to 30 years after his military service is noted, and there is no objective medical opinion of record to support the Veteran's claims.

Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claims for service connection for right ankle, hip, and leg disorders and against a finding that any low back disorder was aggravated by, or otherwise related to, active military service.

While the Veteran maintains that he has hip, leg, and ankle, and low back disorders due to military service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. at 186; see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  As noted above, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as back pain, a broken leg, varicose veins, or even tinnitus, she is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.  

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claims for service 

connection for hip, leg, ankle, and low back disorders, and his claims are therefore denied. 


ORDER

Service connection for tinnitus is allowed.

Service connection for disability exhibited by atrophy of the right heel and residuals of a fracture of the right metatarsophalangeal joint is allowed.

Service connection for a right ankle disorder is denied.

Service connection for a low back disorder is denied

Service connection for a right hip disorder as due to a low back disorder is denied

Service connection for a right leg disorder as due to a low back disorder is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


